Citation Nr: 1422870	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-01 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling prior to December 28, 2009, 100 percent disabling from December 28, 2009, and 30 percent disabling from February 1, 2010.

2.  Entitlement to a total disability compensation rating based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by the RO in St. Petersburg, Florida that granted service connection and a 30 percent rating for PTSD, effective November 8, 2007.  The Veteran appealed for a higher initial rating.  A personal hearing was held in August 2011 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In an August 2010 rating decision, the RO granted a temporary total rating based on hospitalization for PTSD, and assigned a 100 percent rating effective December 28, 2009, with a 30 percent rating effective February 1, 2010.

In January 2012, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional procedural and evidentiary development, and the case was subsequently returned to the Board.

Additional evidence was received from the Veteran after the last supplemental statement of the case.  As the Veteran and his representative have waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The Board notes that additional evidence has recently been added to the Veteran's electronic Virtual VA and VBMS electronic folders.  As this evidence is not relevant to the appeal for a higher rating for PTSD, the Board finds that a remand for initial RO review of this evidence is not necessary.

The issues of entitlement to service connection for diabetes mellitus and entitlement to increased ratings for hearing loss and tinnitus have been raised by the Veteran (see September 2013 claims), but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO has assigned a temporary 100 percent rating based on hospitalization for PTSD during the period from December 28, 2009 to February 1, 2010.

2.  Resolving all doubt in the Veteran's favor, during the period prior to September 30, 2009, the Veteran's PTSD more closely approximates symptomatology productive of occupational and social impairment with reduced reliability and productivity.

3.  Resolving all doubt in the Veteran's favor, during the period from September 30, 2009 to December 28, 2009, the Veteran's PTSD more closely approximates symptomatology productive of occupational and social impairment with deficiencies in most areas, such as judgment, thinking, family relations, work and mood.

4.  Resolving all doubt in the Veteran's favor, during the period from February 1, 2010, the Veteran's service-connected PTSD more closely approximates symptomatology productive of occupational and social impairment with deficiencies in most areas, such as judgment, thinking, family relations, work and mood.



CONCLUSIONS OF LAW

1.  During the period prior to September 30, 2009, the criteria for a schedular rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  During the period from September 30, 2009 to December 28, 2009, the criteria for a schedular rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  During the period from February 1, 2010, the criteria for a schedular rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, a November 2007 notice letter was sent to the Veteran regarding his initial service connection claim, prior to the December 2008 rating decision on appeal.  With respect to the claim for a higher initial rating for PTSD, in cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), VA and private medical records, and arranged for VA compensation examinations in November 2008, March 2010 and September 2012.  The Veteran has submitted many written statements in support of his claim, and has submitted lay statements from family, friends, and employers.

The Veteran has contended that all of his VA examinations were inadequate, and that the examiners were biased against him.  Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2013).  Here, the most recent VA compensation examination for this condition was conducted in September 2012.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the September 2012 VA examination is adequate as it provides the information needed to properly rate his PTSD.  38 C.F.R. §§ 3.327(a), 4.2.

The Board finds that the examination report is sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examination was conducted by a competent medical professional.  In addition, it is not shown that the examination was in any way incorrectly conducted or that the VA examiner failed to address the clinical significance of the Veteran's symptoms.  Further, the VA examination report addressed the applicable rating criteria.  In this regard, the examination reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected psychiatric disorder to provide probative medical evidence for rating purposes.  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).

As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board concludes that the appellant was afforded adequate examinations.

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, the AMC arranged for a VA medical examination as directed by the Board's January 2012 remand, and the AOJ obtained additional VA medical records.  Therefore, substantial compliance has been achieved.  

Additionally, while the record reflects that Veteran is in receipt of Social Security Administration (SSA) benefits, the Veteran has testified that he is receiving SSA benefits based on his age, not due to disability.  He has not indicated, and the record does not otherwise suggest, that he receives SSA disability benefits for a psychiatric disability.  Accordingly, VA does not have an obligation to obtain any SSA records with respect to his appeal.  Golz v. Shinseki, 590 F.3d 1317, 1321   (Fed. Cir. 2010) (noting that the duty to assist includes obtaining relevant records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim).

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the August 2011 Board hearing.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran contends that his PTSD is more disabling than currently evaluated, and has submitted multiple written statements in support of his appeal.

This claim arises from his disagreement with the initial rating assigned following the granting of service connection.  Where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991). 

During the pendency of this appeal, the RO has rated the Veteran's service-connected PTSD as 30 percent disabling prior to December 28, 2009 and after February 1, 2010, with a temporary total rating during the intervening period.

PTSD is evaluated under the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The above set of symptoms is not an exclusive or exhaustive list, as evidenced by use of the phrase "such symptoms as," followed by a list of examples.  Rather, it serves as merely an example of the symptoms that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117   (Fed. Cir. 2013).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The higher the score, the higher the overall functioning of the individual is.

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (i.e., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

While the Rating Schedule indicates the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The use of manifestations not resulting from service-connected disease or injury is to be avoided when establishing the service-connected disability evaluation. 38 C.F.R. § 4.14.  However, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

Prior to September 30, 2009

A February 2006 VA outpatient treatment record reflects that the Veteran reported that he had been drinking beer intermittently for 31 years, and drank approximately 18 to 20 beers per day.  He reported daily marijuana use.

VA outpatient treatment records dated from 2007 to 2009 reflect that he worked as a carpenter/cabinet maker.

Private medical records dated in 2007 reflect treatment for depression and anxiety.

VA medical records dated since late 2007 reflect outpatient treatment for PTSD, depression, and multiple substance dependence, with counseling and medication.  He has been diagnosed with PTSD, alcohol dependence, cannabis dependence, psychosis secondary to alcohol toxicity, and depression due to a medical condition.  

A November 2007 VA treatment note reflects that he complained of depression, anxiety, frequent episodes of wanting to cry, sleep disturbance, decreased energy, poor concentration, irritability, anger and excessive worry.  He denied aggressiveness, and denied thoughts of harm toward himself.  At the end of the interview, he said he wanted to be evaluated for PTSD, but denied nightmares or flashbacks.  He reported long-standing irritability and isolation from others.  He reported that he had been abstinent from alcohol for one year, and previously had been sober for nine years.  He reported recent marijuana use.  He did not report suicidal ideation.

During the period prior to September 30, 2009, GAF scores indicated in treatment records have generally been in the mid-50s.   See VA outpatient treatment records dated in February 2006 (54), December 2007 (55), and August 2008 (55).  
Such GAF scores indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning, (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV at 46-47; see also 38 C.F.R. § 4.130.  

In a September 2008 written statement, the Veteran said he had a stroke in January 2007 which caused memory lapses.

On VA examination in November 2008, the Veteran complained of symptoms including recurrent and intrusive distressing recollections, efforts to avoid activities, places, or people, that reminded him of the traumatic events in service, diminished interest or participation in significant activities, a feeling of detachment or estrangement from others, restricted range of affect, sense of a foreshortened future, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  He said he formerly owned a small woodworking business, but sold it.  On mental status examination, he was well-groomed, his mood was irritable and depressed with blunted affect, and he was tearful when describing combat stressors and other emotional hardships.  He denied suicidal or homicidal ideation, hallucinations and delusions.  Attention, memory and judgment were within normal limits.  The examiner diagnosed PTSD, chronic, and depressive disorder not otherwise specified (NOS), and the GAF score was 65.  The examiner indicated that the assigned GAF was speculative due to the Veteran's performance on objective testing, which suggested that the Veteran feigned and/or exaggerated his reported psychiatric symptoms.  The examiner opined that the Veteran had an unspecified depressive disorder secondary to PTSD, and that the GAF for both PTSD and depressive disorder NOS was 65.  The examiner opined that the Veteran's PTSD with depressed mood, anxiety and chronic sleep impairment caused intermittent periods of inability to perform occupational tasks.

A March 2009 note reflects that he was appropriately attired, alert and oriented, his affect appeared to be dull/flat, his overall mood appeared irritable with underlying anger, which the examiner felt was related to issues of trust.  Eye contact was good and recent and long-term memory appeared intact.  The Veteran appeared relaxed in posture, and his anxiety was allayed.  The Veteran appeared to be in no acute emotional distress at the end of this session.  The diagnosis was PTSD and the GAF was 51. 

A review of the evidence of record reveals that during the rating period prior to September 30, 2009, the Veteran consistently complained of symptoms including depressed mood, anger, irritability, sleep impairment, memory and concentration difficulties, hypervigilance, decreased motivation and feelings of numbness and distance from others.  

VA outpatient treatment records also reflect that throughout the rating period on appeal, some of his memory and sleep impairment was reportedly due to non-service-connected residuals of stroke and sleep apnea.  Both the use of manifestations not resulting from service-connected disease or injury and the evaluation of the same manifestation under different diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (VA's anti-pyramiding regulation).

After considering all of the evidence of record, including the Veteran's testimony, the Board finds that during the period prior to September 30, 2009, the Veteran's PTSD is characterized by the following signs or symptoms:  anger, irritability, sleep impairment, nightmares, depressed mood, memory and concentration difficulties, hypervigilance, anxiety, and feelings of numbness and distance from others, and decreased motivation.  The Board finds that these symptoms are similar to many of those contemplated by the next higher 50 percent rating.  In particular, the General Rating Formula lists, inter alia, flattened affect, panic attacks more than once a week, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired judgment, among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  The General Rating Formula lists, inter alia, depressed mood, anxiety, suspiciousness, and chronic sleep impairment, among the types of symptoms associated with a 30 percent rating.  These are similar to those the Board finds to be associated with this Veteran's PTSD.  Id.

Following a review of the record, and for the reasons discussed above, the Board finds that during this period, a higher 50 percent evaluation more nearly approximates the Veteran's disability picture and that a higher 50 percent evaluation is warranted for this portion of the rating period on appeal.  38 C.F.R. § 4.7.

An even higher 70 percent rating is not warranted during this period.  Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed mood, and because the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean his PTSD rises to the 70 percent level during this period.  Indeed, the 30 percent, 50 percent and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Id.  Here, the Veteran's depressed mood is expressly contemplated by the 30 percent criteria, or at best, the 50 percent criteria, which contemplates "disturbances" in mood.  38 C.F.R. § 4.130.  

The same holds true for the Veteran's impaired memory, as reflected in several medical records.  A 50 percent rating already compensates him for "impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks)."  During this period, the Veteran's memory impairment has been consistently shown to be at this level and no worse.  Given that the rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's level of impaired memory is more closely analogous to that contemplated by a 50 percent rating.  Vazquez-Claudio, 713 F.3d at 117.   

The Board also finds that during the period prior to September 30, 2009, the Veteran's PTSD symptoms caused occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that throughout this portion of the rating period on appeal, they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted during this period.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  

The evidence does not demonstrate that a rating in excess of 50 percent is warranted at any time throughout the rating period prior to September 30, 2009.  During this period, there is no evidence of symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; or spatial disorientation.  There is no objective evidence at his VA or private examinations indicating or approximating near-continuous panic.  There is no objective evidence in either his treatment records or at his VA examinations that he has PTSD that is so severe as to prevent him from functioning independently, appropriately, and effectively.  Moreover, notwithstanding the problems that the Veteran reported experiencing at work, and his isolation from others when not at work, given the fact that he managed to work sporadically and maintain a long-term live-in relationship (albeit with difficulties), leads the Board to conclude that during this period, the Veteran's PTSD was productive of impairment that does not approximate that required for a 70 percent evaluation.  

Accordingly, resolving all doubt in the Veteran's favor, the Board finds that during the rating period prior to September 30, 2009, a higher 50 percent rating is warranted for PTSD, but no higher.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.

From September 30, 2009 to December 28, 2009, and from February 1, 2010 

As will be discussed below, during the period from September 30, 2009 (excluding the period of the Veteran's temporary total rating for hospitalization), the Board finds that a higher 70 percent evaluation more nearly approximates the Veteran's disability picture and that a higher evaluation is warranted for this portion of the rating period on appeal.  38 C.F.R. § 4.7.  Medical and other evidence since this date reflects that the Veteran has had recurring suicidal ideation for which he has been hospitalized at times.

A September 30, 2009 VA psychiatry admission note reflects that the Veteran reported suicidal thoughts.  He was alert and oriented to person and place.  His mood was angry and sad, his affect was angry and dysthymic but reactive, and sentences were goal-directed.  He complained of hearing voices calling his name from time to time, but there was nobody there, he thought that unknown people were following him around, and he had nightmares.  The diagnosis was PTSD, chronic, depression with suicidal ideations and a plan.  The GAF was 47.  An October 2, 2009 VA psychiatry admission note reflects that the Veteran complained of suicidal ideation; the GAF was 31.  He was hospitalized from September 30 to October 9, 2009, and the records show that he reported that he had lost multiple jobs due to talking back to employers and customers.  The discharge diagnoses were psychotic disorder NOS, and PTSD.

A November 2009 psychiatry note reflects that the Veteran reported that he sometimes heard voices; the diagnostic impression was psychosis secondary to alcohol toxicity.  VA inpatient records dated from late December 2009 to January 2010 reflect treatment for PTSD and suicidal ideation.

Lay statements from friends dated in January 2010 are generally to the effect that the Veteran was easily angered, collected knives, sometimes threatened others, and avoided crowds.  One friend said that he was a highly skilled woodworker but was unable to stay focused and could not complete projects in a timely fashion.  His living partner said that she made him shave before appointments, and selected his clothes for him, and if she did not, he would look unkempt.  She said he had not been able to support himself for a long time.

A January 2010 mental health progress note reflects the following Axis I diagnoses:  PTSD, depression NOS, benzodiazepine dependence, cannabis dependence, alcohol dependence, sustained partial remission, and opiate dependence, sustained full remission. The Axis II diagnosis was personality disorder NOS, cluster B traits including antisocial and borderline personality disorder.  The global assessment of functioning (GAF) was 45.  A January 2010 VA mental health group therapy note reflects that the Veteran reported that he had difficulty with sleep apnea and insomnia.  He also reported that he believes he may have restless legs syndrome.  The diagnostic impression was PTSD, depressive disorder NOS, and sleep apnea as shown in his VA medical records.

VA outpatient treatment records dated in February and March 2010 reflect that the Veteran denied suicidal ideation.

On VA compensation examination in March 2010, the VA examiner reviewed and commented on relevant medical records, and indicated that the Veteran's responses on current psychological testing precluded a valid assessment of the Veteran's mental health condition, and were consistent with the results shown on VA examination in November 2008.  The Veteran said he was unable to support himself, to have any meaningful relationships, or to care for himself, and also reported his history of suicidal ideations.  He currently lived with a woman.  The examiner spoke with the Veteran's brother, who stated that he had been going downhill for quite some time, could not hold a job, complete a project, or manage his money, and his arrogance and temper were getting worse and worse.  On mental status examination, he was fully oriented, mildly unkempt, and extremely uncooperative.  His mood was severely irritable, and mildly labile with somewhat restricted affect.  He reported bizarre auditory and visual hallucinations and delusions.  Attention, memory and judgment appeared to be within normal limits.

The Axis I diagnoses were malingering, depressive disorder NOS, polysubstance dependence, chronic PTSD (by history), and rule out substance-induced mood disorder with depressive features, chronic.  The Axis II diagnosis was narcissistic personality disorder.  The examiner indicated that a GAF score of 75 was warranted for PTSD, which was speculative and conservative due to the results of objective testing. The GAF score for depressive disorder NOS was listed as 55 and speculative, while the GAF score for polysubstance dependence could not be estimated.  The GAF score for narcissistic personality disorder was 50 and speculative.  Finally, the examiner stated that "the current severity of the Veteran's mental health condition is unclear; therefore the relationship between his mental health and his current occupational and social functioning is also unclear. The Veteran's reported impairment in social and occupational functioning is not adequately corroborated by any collateral information available to the examiner."

A July 2010 VA outpatient treatment record reflects that the Veteran reported suicidal ideation.  The diagnostic assessment was depression NOS, and the GAF was 45.

A February 2011 VA outpatient treatment record reflects that he was appropriately attired and appeared neat.  He was alert and oriented, and conversational relevant to his experiences, problems, and concerns.  He was not social and friendly, but was focused in the above areas of interest, and doing the best he could at the time. His affect appeared to be superficial and guarded, his overall mood appeared anxious and irritable.  Eye contact was good.  Recent and long-term memory were well intact.  The Veteran was overall relaxed in posture, denied having current suicidal or homicidal ideations, and was future oriented.  The Veteran was an active and cooperative participant in the session.  He was normalized.  

At his August 2011 Board hearing, the Veteran testified that he had panic attacks three or four times per week.  He also said he was confused sometimes, had memory problems, sleep difficulties, nightmares, and auditory and visual hallucinations.

A VA compensation examination was performed by another examiner in September 2012.  The Axis I diagnoses were PTSD and polysubstance dependence.  The examiner noted that the Veteran endorsed continued use of marijuana, reported remission of alcohol, history of abuse of cocaine and Xanax with no report of last use.  The examiner noted that the Veteran's VA treatment records showed positive laboratory tests in March 2012 for cannabis and opiates.  The Axis II diagnosis was history of narcissistic personality disorder and personality disorder NOS.  The examiner opined that the Veteran meets the diagnostic criteria for a personality disorder NOS with features of several disorders that reflects a sense of entitlement, a grandiose sense of self-importance, rigidity of thinking, poor interpersonal functioning, lack of impulse control, continued disregard for criminal behavior, paranoia and arrogance.  The examiner opined that he had some symptoms or some difficulty in social, occupational or school functioning, but generally functioned pretty well, and had some meaningful interpersonal relationships.  The examiner stated that it was not possible to differentiate which symptoms were attributable to each of his current mental disorders.  The examiner stated that the Veteran's PTSD symptoms were exacerbated by continuous abuse of illegal substances and his personality disorder.  The examiner opined that the Veteran's PTSD produced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The examiner noted that the Veteran reported that he continued to live with a lady friend, and had been there for two and one-half years.  It was reportedly difficult to live together as there were many points of contention.  He had five children who did not live near him, and he talked to them about once every three months.  He recently found a son he had not seen in many years.  He did not get out much but had one other veteran friend he saw twice a week.  He spent most of his time inside, away from people.  He reported that he last worked about two and one-half years ago, for about 45 days building yachts.  He was fired after challenging his supervisor.  He said his longest job lasted seven years, when he worked for a fast food chain traveling around and opening restaurants.  He wrecked several company cars.  He had also worked odd jobs, including carpentry and yacht repairs, for spending money, but otherwise depended on women friends for room and board.  The Veteran reported that he was an alcoholic from the time he returned from Vietnam until 1987.  He had been sober for varying periods since then.  

The VA examiner noted that the Veteran's medical records showed sporadic treatment for PTSD.  His stated symptoms were exaggerated startle (fireworks), spatial disorientation (getting lost), nightmares (Quetiapin helped), avoidance of reminders, visual hallucinations (shadows running away from him), auditory hallucinations (people calling his name), hypervigilance, frequent tearfulness, depression, irritability, and inability to have loving feelings.  He had overdosed with his girlfriend's medications, with the last time within the past three years.  He could not recall the date, but the medical records showed that it was in November 2009.  He was currently taking Quetiapin and Prozac, and denied current suicidal ideation.  His mood was sad and his affect was congruent.  The remainder of the mental status examination was unremarkable.  He denied current use of alcohol and admitted continued marijuana use.

The current symptoms identified by the examiner were depressed mood, anxiety, suspiciousness, mild memory loss, such as forgetting names, directions, or recent events.  No other PTSD symptoms were noted, and the Veteran was capable of managing his financial affairs.  The examiner opined that the Veteran continued to meet the criteria for a diagnosis of PTSD, and also met the criteria for a diagnosis of personality disorder NOS with narcissistic traits and polysubstance dependence.  The examiner opined that his PTSD was exacerbated by his continuous abuse of mind-altering substances and underlying personality disorder which caused his rigid thinking patterns, limited range of emotional responses, poor interpersonal functioning and lack of impulse control.  The examiner opined that the evaluation did not suggest that the Veteran's symptoms of PTSD alone would preclude him from obtaining and maintaining gainful employment.  The examiner opined that the Veteran was capable of sedentary, flexibly scheduled employment with limited stress and/or responsibility and limited/minimal interaction with staff and/or customers.  The examiner opined that the Veteran's problems from his personality disorder combined with his continuous abuse of illegal substances was impacting his employment currently.  This opinion was based on a review of the claims file, including treatment records, the current examination, and the training and experience of the examiner.

About a week after the September 2012 VA examination, the Veteran was seen in the VA mental health clinic.  He reported that he has been very upset since the VA examination, and had been thinking about killing himself.  He reported three prior suicide attempts by overdose, and several psychiatric hospitalizations, most recently about three years ago.  He agreed to be hospitalized.  The Axis I diagnoses were PTSD, Recurrent major depressive disorder, and insomnia with nightmares.  He was noted to be currently suicidal, and the GAF was 45.  He was to be evaluated for admission by a psychiatrist.  However, subsequent medical records do not reflect hospitalization for PTSD.

In November 2012, the Veteran submitted a lay statement from a neighbor, B.M., who stated that she had twice transported the Veteran to the VA Medical Center when he had depression and suicidal ideation, and was admitted for these.  Both times, his caregiver (with whom he lived) was away.  She said the Veteran's mood was often angry, and he lacked motivation.  He went long periods without haircuts or shaving, and wore old and well-worn clothes.  She also transported him other times when he felt he was not safe to drive.

By a letter received in January 2013, a former employer, J.R., who owns a carpentry business, stated that he had known the Veteran for about five years, and he had hired him four or five times to do small projects, but he would no longer hire or recommend him.  He said that the Veteran was emotionally ill-prepared and left part of his work unfinished, and that others had reported the same observations.  He also said he had to repeat the scope of the work to the Veteran several times.

In a January 2013 statement, the Veteran said he was taking several medications daily for his PTSD symptoms.  He contended that his PTSD was more disabling than currently evaluated in several subsequent statements.

In a January 2014 written brief, the Veteran's representative contended that a minimum 70 percent rating should be assigned for the Veteran's PTSD on the basis of his suicidal ideation and hospitalizations for this ideation.

The GAF scores throughout the rating period since September 30, 2009 (with the exception of his period of hospitalization from December 2009 to January 2010) have generally been in the 41 to 50 range, indicating serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (i.e., no friends, unable to keep a job).   See DSM-IV at 46-47; see also 38 C.F.R. § 4.130.  The Board finds that a higher 70 percent evaluation more nearly approximates the Veteran's disability.  38 C.F.R. § 4.7.

After considering all of the evidence of record, including the Veteran's testimony, the Board finds that his PTSD is characterized by the following signs or symptoms:  anger, irritability, impaired impulse control (such as unprovoked irritability with periods of violence), neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), sleep impairment, depressed mood, memory and concentration difficulties, hypervigilance, and decreased motivation.  He has also reported recurrent suicidal ideation, panic attacks, and occasional hallucinations, and has difficulty establishing and maintaining effective relationships, although he has lived with his friend for years.  The Board finds that these symptoms more nearly approximate occupational and social impairment with deficiencies in most areas, the level of impairment contemplated in the next-higher 70 percent rating.  As the September 2012 VA examiner indicated that it was not possible to differentiate which symptoms were attributable to each of his current mental disorders (to include substance abuse), the Board has attributed all psychiatric symptoms to the Veteran's service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

The Board finds that the criteria for higher schedular rating of 100 percent have not been met throughout the rating period on appeal, as the evidence does not show total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Veteran has contended that an even higher 100 percent rating should be assigned.  He is competent to report his symptoms, but as a layman, without the appropriate medical training and expertise, he is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his PTSD in relation to the applicable rating criteria.  An examiner takes into consideration the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of his PTSD.  Hence this determination is multi-factorial, not just based on his lay statements and hearing testimony, but on all of the relevant medical and other evidence.  

In conclusion, after considering the totality of the evidence of record, the Board finds that the competent evidence is determined to be at least in equipoise, and a higher 70 percent schedular rating is assigned throughout the rating period since September 30, 2009 (excluding the period of the Veteran's temporary total rating for hospitalization).  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  Every reasonable doubt has been resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, at no point in time is a rating in excess of 70 percent warranted.

The Board, in reaching these conclusions, has considered the Veteran's and his representatives' arguments as set forth in written statements. In this regard, this lay testimony is probative, in conjunction with the other evidence of record, particularly the objective medical evidence, in determining the PTSD symptoms and resulting occupational and social impairment.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). The Board finds that overall, the evidence supports a 70 percent rating, but not higher, for PTSD throughout the rating period since September 30, 2009 (excluding the period of the Veteran's temporary total rating for hospitalization).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria for PTSD contemplate the Veteran's disability on appeal.  The focus in evaluating psychiatric disabilities is the overall impact a Veteran's specific psychiatric symptoms have upon his level of occupational and social functioning, not just on symptoms listed in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  For the reasons stated above, the Board has concluded that the Veteran's level of such occupational and social impairment is adequately reflected by the assigned staged schedular ratings.  As such, the Board finds that the manifestations of the Veteran's PTSD with depression are contemplated in the rating criteria.  There is no indication of any exceptional or unusual disability picture.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected PTSD with depression and referral for consideration of extraschedular rating is not warranted.


ORDER

During the period prior to September 30, 2009, an initial evaluation of 50 percent, and not higher, for PTSD is granted, subject to the regulations governing the payment of monetary awards.

During the period from September 30, 2009 to December 28, 2009, an evaluation of 70 percent, and not higher, for PTSD is granted, subject to the regulations governing the payment of monetary awards.

During the period from February 1, 2010, an evaluation of 70 percent, and not higher, for PTSD is granted, subject to the regulations governing the payment of monetary awards.

REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claim for a TDIU rating.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

In a January 2014 written brief, the Veteran's representative has asserted that a TDIU rating should be granted, based on service-connected disabilities including PTSD and hearing loss.

The Veteran has also filed additional claims for service connection, and VA examinations have been conducted in connection with these claims in April and May 2014.

While the Board's prior remand was pending at the AOJ, the RO has been adjudicating these other claims for service connection and increased ratings and conducting additional development, including obtaining VA examinations and medical records.  Some of this evidence is relevant to the issue of entitlement to a TDIU rating, particularly the reports of recent VA examinations of other service-connected disabilities or potentially service-connected disabilities.  However, this evidence was associated with the Virtual VA and VBMS electronic claims files in May 2014, after the issuance of the most recent supplemental statement of the case in November 2012 and thus has not yet been reviewed by the AOJ in the context of the instant appeal, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review in order to provide due process to the Veteran.  See 38 C.F.R. §§ 19.31, 19.37(a) (2013).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have evaluated or treated him for service-connected disabilities since November 2012. 

After obtaining any necessary authorization, obtain all identified and relevant records that are not duplicates of those already in the claims file. 

2.  Then, the RO/AMC should readjudicate the appeal for a TDIU rating, with consideration of all of the evidence received since the November 2012 supplemental statement of the case, including the reports of VA examinations conducted in April and May 2014.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him an opportunity to respond, before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


